Mr. Justice Wole
delivered the opinion of the court.
This was| a prosecution for assault and battery.
The principal defense of the appellant is that in throwing the stone he acted in self-defense. From the evidence it is true that it appears that the prosecuting witness struck at the defendant-appellant before the stone was actually thrown, but from the same evidence the court had a right to believe that it was the prosecuting witness rather than the defendant who acted in self-defense, as the defendant was already insulting the prosecuting witness and threatening to throw the stone.
With regard to the other error, namely, circumstances of aggravation, they were shown and the sentence of conviction is justified by subdivision 7 of section 6 of the act of March 10, 1904, whereby an assault becomes aggravated when a serious bodily injury is inflicted upon the person assaulted. The information and the proof showed such grave injuries. Hence the judgment of the district court, imposing a fine of $100 and an alternative sentence limited to ninety days, was justified.
*717The judgment must be
Affirmed.
Chief Justice Hernandez and Justices del Toro, Aldrey and Hutchison concurred.